DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is in response to the RCE and amendment filed 14 May 2021. 
Claims 7, 9-16, and 18-24 are pending. Claims 9 and 16 are independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 and 18-24 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
With respect to claim 16, the claim does not fall within at least one of the four categories of patent eligible subject matter because claim is directed toward a software system. Specifically, the claim recites a “system for assisting in document selection” but fails to define a hardware component. As such, the system consists entirely of software components. Such software systems fail to define a process, machine, manufacture, or composition of matter. 
Although the applicant has amended the claim to recite a “user interface (line 3),” “a database server (line 4),” and “a server (line 5),” each of these items may be implemented as software components. Therefore, claim16 is non-statutory.
With respect to claims 18-24, the claims fail to cure the deficiencies of claim 16. Claim 18-24 are rejected under similar rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 9-10, 12-13, 15-16, 18-19, 21-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Giridhari et al. (WO 2017/090051, published 1 June 2017, hereafter Giridhari) and further in view of Byrnes et al. (US 8788701, patented 22 July 2014, hereafter Byrnes) and further in view of Marc-Aurele et al. (US 10572576, filed 26 June 2017, hereafter Marc-Aurele).
As per independent claim 7, Giridhari, which is analogous to the claimed invention because both are directed toward classifying unstructured data, discloses a method for assisting in document selection, comprising the steps of:
creating a multi-dimensional vector representation of a target technical description (page 3, lines 5-11: Here, multiple vectors are assigned to a class. The class is then applied to select documents in order to classify the documents)
selecting one or more documents from a database server by measuring the distances between the target technical description and documents stored in the database server in multi-dimensional vector space to provide the one or more document (page 3, lines 13-21: Here, documents are retrieved, translated, and classified using the vectors into document classes)
Giridhari fails to specifically disclose:
creating a vector representation inputted by the user
in response to a user feedback to the user interface, refining the selecting and sorting provided to the user interface in real-time by modifying the vector representation of the target technical description
However, Byrnes, which is analogous to the claimed invention because it is directed toward using vectors to classify document contents, discloses:
creating a vector representation (column 1, lines 53-62) 
refining the selecting and sorting provided to the user interface in real-time by modifying the vector representation of the target technical description (claim 9: Here, documents of a data stream are received and sorted into clusters. The cluster profile is updated in real time to refine the selecting/sorting)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Byrnes with Giridhari, with a reasonable expectation of success, as it would have enabled for modifying/updating a classification algorithm in order to more appropriately classify documents. This would have allowed for improved grouping of documents into clusters.
However, Marc-Aurele, which is analogous to the claimed invention because both are directed toward tagging unstructured data, discloses displaying a document in a user interface and in response to a user input to the user interface, refining selection result provided to the user interface (column 1, line 66- column 2, line 18). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Marc-Aurele’s tagging with Giridhari’s classification, with a reasonable expectation of success, as it would have enabled a user to further refine the classification of a document. This would have enabled a user to more accurately identify and classify contents of a document, thereby allowing a user to more easily search for, and obtain, a document in the future.


As per dependent claim 9, Giridihari, Byrnes, and Marc-Aurele disclose the limitations similar to those in claim 7, and the same rejection is incorporated herein. Marc-Aurele discloses wherein the user input includes a tag applied to a document displayed on the user interface (column 1, line 66- column 2, line 18). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Marc-Aurele’s tagging with Giridhari’s classification, with a reasonable expectation of success, as it would have enabled a user to further refine the classification of a document. This would have enabled a user to more accurately identify and classify contents of a document, thereby allowing a user to more easily search for, and obtain, a document in the future.
As per dependent claim 10, Giridihari, Byrnes, and Marc-Aurele disclose the limitations similar to those in claim 9, and the same rejection is incorporated herein. Marc-Aurele discloses wherein the tag includes a relevancy tag, a technical tag, or a user created tag (column 1, line 66- column 2, line 18). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Marc-Aurele’s tagging with Giridhari’s classification, with a reasonable expectation of success, as it would have enabled a user to further refine the classification of a document. This would have enabled a user to more accurately identify and classify contents of a document, thereby allowing a user to more easily search for, and obtain, a document in the future.
As per dependent claim 12, Giridihari, Byrnes, and Marc-Aurele disclose the limitations similar to those in claim 7, and the same rejection is incorporated herein. Marc-Aurele discloses wherein the user input includes linkage between a section of the target technical description and a section of a document provided to the user interface (column 4, lines 41-48: Here, a section of the document is linked to the selected tag provide via the user interface). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Marc-Aurele’s tagging with Giridhari’s classification, with a reasonable expectation of success, as it would have enabled a user to further refine the classification of a document. This would have enabled a user to more accurately identify and classify contents of a document, thereby allowing a user to more easily search for, and obtain, a document in the future.
As per dependent claim 13, Giridihari, Byrnes, and Marc-Aurele disclose the limitations similar to those in claim 7, and the same rejection is incorporated herein. Giridhari discloses wherein the distance is defined differently depending on a context of the document selection (page 2, lines 4-14: Here, semantically similar words are contextually similar).
As per dependent claim 15, Giridihari, Byrnes, and Marc-Aurele disclose the limitations similar to those in claim 10, and the same rejection is incorporated herein. Giridhari fails to specifically disclose relevancy tags including a relevant tag, a not-relevant tag, and a probably relevant tag.
However, the examiner takes official notice that tagging contents as relevant, non-relevant, possible relevant was notoriously well-known in the art at the time of the applicant’s effective filing date as a means for sorting contents. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Giridhari-Marc-Aurele, with a reasonable expectation of success, as it would have enabled a user to indicate a document as relevant, not relevant, or possibly relevant. This would have enabled a user to save time and resources, as he/she could then focus additional processing on documents which are relevant.
With respect to claims 16-19, 21-22, and 24, the applicant discloses the limitations substantially similar to those in claim 7-10, 12-13, and 15, respectively. Giridhari fails to specifically disclose a user interface, a database server storing documents, and a server. However, the examiner takes official notice that a user interface, a database server storing documents, and a server were notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Giridhari, with a reasonable expectation of success, as it would have allowed a user to interact with documents at a server in a networked environment. Claim 16-19, 21-22, and 24 are similarly rejected.

Claims 11, 14, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Giridihari, Byrnes, and Marc-Aurele and further in view of Assom et al. (US 2015/0169758, published 18 June 2015, hereafter Assom).
As per dependent claim 11, Giridihari, Byrnes, and Marc-Aurele disclose the limitations similar to those in claim 7, and the same rejection is incorporated herein. Giridhari fails to specifically disclose wherein the user input includes a section of the target technical description. However, Assom, which is analogous to the claimed invention because both are directed toward identifying semantic relationships, disclose wherein the user input includes a section of the target technical description (Figure 7a; paragraphs 0259-0261). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Assom’s identification of semantic relationships between technical documents with Giridhari-Marc-Aurele, with a reasonable expectation of success, as it would have allowed a user to analyze technical documents. This would have enabled a user to classify and tag technical documents. This would have provided the user the advantage of interacting with classified and tagged technical documents.
As per dependent claim 14, Giridihari, Byrnes, and Marc-Aurele disclose the limitations similar to those in claim 7, and the same rejection is incorporated herein. Giridhari fails to specifically disclose the target technical description includes a granted patent, a published patent application, an invention disclosure or scientific or a research paper (Figure 7a; paragraphs 0259-0261). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Assom’s identification of semantic relationships between technical documents with Giridhari-Marc-Aurele, with a reasonable expectation of success, as it would have allowed a user to analyze technical documents. This would have enabled a user to classify and tag technical documents. This would have provided the user the advantage of interacting with classified and tagged technical documents.
	With respect to claims 20 and 23, the applicant discloses the limitations similar to those in claim 11 and 14, respectively. Claims 20 and 23 are similarly rejection.

Response to Arguments
Applicant's arguments filed 14 May 2021 with respect to the rejection of claims under 35 USC 101 have been fully considered but they are not persuasive.
The applicant’s initial argument is based upon the belief that the claim 16 recites a hardware component. The applicant argues that a “user interface” constitutes a hardware component because a “”user interface” is a way that a person (user) interfaces with a tangible electronic device (page 5).” However, the examiner notes, the interface itself is not a tangible electronic device, but merely a software layer that allows the user to interact with the electronic device. Further, Microsoft Computer Dictionary: Fifth Edition defines a user interface as “The portion of a program with which a user interacts (page 544, emphasis added).” 
The applicant further argues that both a database server and server are hardware components (pages 6-7). Again, the examiner respectfully disagrees. Microsoft Computer Dictionary: Fifth Edition defines a server as “a computer or program that responds to commands from a client (page 474, emphasis added).” While the applicant provides a definition in which the server is interpreted to be a hardware component, the claims must be interpreted using the broadest reasonable interpretation consistent with the specification (MPEP 2111). Under the broadest reasonable interpretation, each of a user interface, a database server, and a server may be interpreted as program components. For these reasons, claim 16 fails to define a hardware component, and thus, recites a software system. Such software systems fail to define a process, machine, manufacture, or composition of matter, and are therefore, non-statutory.
With regard to the applicant’s arguments that claim 16 does not disclose an abstract idea (page 7), the examiner has not indicated that the claims recite an abstract idea. For this reason, this argument is moot.

Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Giridihari, Byrnes, and Marc-Aurele.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130.  The examiner can normally be reached on 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144